Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Harwood appeals the magistrate judge’s * order dismissing his Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680 (2006) action against Defendants. We have reviewed the record and find no reversible error. Accordingly, we affirm the magistrate judge’s order. See Harwood v. United States, No. 1:08-cv-00060, 2009 WL 2215080 (S.D.W.Va. July 23, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the jurisdiction of the magistrate judge under 28 U.S.C. § 636(c) (2006).